 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JON HUMES,                                         No. 2:18-cv-0242-JAM-EFB P
12                        Plaintiff,
13           v.                                          ORDER
14    SACRAMENTO COUNTY, et al.,
15                        Defendants.
16

17          On June 14, 2019, this civil rights case was closed after the district judge adopted the

18   magistrate judge’s April 11, 2019 findings and recommendations to dismiss this action after

19   plaintiff failed to file an amended complaint as ordered by the court. ECF Nos. 8, 11, 12.

20   Judgment was duly entered. ECF No. 13. In a filing dated June 26, 2019, plaintiff states that he

21   objects to the magistrate judge’s recommendation of dismissal. ECF No. 14. The court takes no

22   action on this filing as the case had already been closed. Plaintiff is hereby informed that the

23   court will not respond to future filings in this action that are not authorized by the Federal Rules

24   of Civil Procedure or the Federal Rules of Appellate Procedure.

25          So ordered.

26   Dated: July 10, 2019.

27

28
